Exhibit 10.1








FIRST AMENDMENT TO TRANSACTION AGREEMENT


THIS FIRST AMENDMENT TO TRANSACTION AGREEMENT (this “Amendment”) is made and
entered into as of March 29, 2018, by and between FIVE STAR SENIOR LIVING INC.,
a Maryland corporation (“FVE”), on behalf of itself and its subsidiaries, and
SENIOR HOUSING PROPERTIES TRUST, a Maryland real estate investment trust
(“SNH”), on behalf of itself and its subsidiaries.
WITNESSETH:
WHEREAS, FVE and SNH are parties to that certain Transaction Agreement, dated as
of November 8, 2017 (the “Transaction Agreement”), relating to certain senior
living communities as further described in the Transaction Agreement; and
WHEREAS, FVE and SNH have agreed to amend the Transaction Agreement in
accordance with the terms and conditions set forth in this Amendment;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, FVE and SNH hereby agree as
follows:
1.Closing Date. Section 1.1(9) of the Transaction Agreement is amended to delete
the reference to the defined term “Closing Date” in its entirety and replace it
with the following:


“Closing Date”: with respect to a Property, the date mutually acceptable to each
of FVE and SNH on or after the date that all conditions to the obligations of
the parties to consummate the purchase and sale of such Property have been
satisfied or waived by the party entitled thereto (other than any conditions
which by their terms are to be satisfied on the Closing Date), provided, in no
event will a Closing Date be later than June 30, 2018.
2.Ratification. All of the provisions of the Transaction Agreement, as amended
by this Amendment, are hereby ratified and confirmed and remain in full force
and effect.


3.Counterparts. This Amendment may be executed and delivered in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument. Such executed counterparts may be
delivered by facsimile or by e-mail (in .pdf format) and any such counterparts
so delivered shall be deemed originals for all purposes.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as a
sealed instrument as of the date first above written.
SNH PARTIES:
 
SENIOR HOUSING PROPERTIES TRUST, on behalf of itself and its subsidiaries
 
 
 
 
 
 
By:
 /s/ David J. Hegarty
 
 
 
David J. Hegarty
 
 
 
President
 
 
 
 
FVE PARTIES:
 
FIVE STAR SENIOR LIVING INC., on behalf of itself and its subsidiaries


 
 
By:
 /s/ Bruce J. Mackey Jr.    


 
 
 
Bruce J. Mackey Jr.
 
 
 
President
 
 
 
 
 
 
 
 
 
 
 
 






















































